     CaseCase
          3:17-mj-01277-JGM
              3:17-mj-01277-JGM
                             *SEALED*
                                 Document
                                      Document
                                          7-1 Filed
                                               1 Filed
                                                    02/06/20
                                                        07/25/17
                                                              PagePage
                                                                   1 of 21 of 2




                             UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT                           FILED

UNITED STATES OF AMERICA                          FILED UNDER S       r
                                                                          l JUL 25 PM 3 3li
                                                                  UtS ISTR!CT COURT
               v.                                       MISC. DOCKE I .,.
                                                                      N '
                                                                          I IJiK~·. \ 11:a-d,
                                                                                           t.' CT
                                                                                                  •

JOHN DOE



            APPLICATION FOR WRIT OF HABEL\_ CORPUS AD PR SEQUENDUM

       Comes now the United States of America, prosecuting in its own sovereign right and behalf

by Michael J. Gustafson, Assistant United States Attorney for the District of Connecticut, and

respectfully informs this Honorable Court:

       I. It is requested, that on Wednesday, August 2, 2017 at 1:00 p.m.,

Inmate No.          , be turned over to Special Agents or Task Force Officers of the Homeland

Security Investigations ("HIS"), or any other federal law enforcement agents, for a non-court

proceeding related to an ongoing investigation.

       2.    The said person is now confined at                                                       ,

Connecticut.

       3. It is requested that the said facility turn over the said person to Special Agents or Task

Force Officers of the Homeland Security Investigations ("HIS"), or any other federal law

enforcement agents at said time and place for matters related to an ongoing investigation.
    CaseCase
         3:17-mj-01277-JGM
             3:17-mj-01277-JGM
                            *SEALED*
                                Document
                                     Document
                                         7-1 Filed
                                              1 Filed
                                                   02/06/20
                                                       07/25/17
                                                             PagePage
                                                                  2 of 22 of 2




       WHEREFORE, your petitioner respectfully prays that this Court may issue its Writ of

Habeas Corpus Ad Testificandum to the Warden of                                                    ,

Connecticut, and Special Agents and Task Force Officers of the Homeland Security Investigations

("HIS"), or any other federal law enforcement agents, ordering them to produce the said

           , Inmate No.        , at 1:00 p.m. on Wednesday, August 2, 2017,

                                                               , Connecticut, or from time to time

thereafter, and to keep and maintain the witness in federal.custody until such time as he may be

returned to the custody of the                                       , under proper, safe and secure

conduct.

           I declare under penalty of perjury that the foregoing is true and correct.


                                                 UNITED STATES OF AMERICA

                                                 DEIRDRE M. DALY
                                                 UNITED STATES ATTORNEY

                                                 ~6Ad-.
                                                MICHAEL J. GUSTAFSON
                                                ASSISTANT UNITED STATES ATTORNEY
                                                Federal Bar No. ct05153
                                                157 Church Street, 25th Fl.
                                                New Haven, CT 06510
                                                Tel. (203) 821-3700
